UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

Hamilton International Ltd.,

Plaintiff,
—_-y~

Vortic LLC et al.,

Defendants.

 

 

ALISON J. NATHAN, District Judge:

17-cv-5575 (AJN)

ORDER

For the reasons stated at the final pre-trial conference, Defendants’ motion in limine to

limit Plaintiff's damages claim to alleged actual damages is denied; Defendants’ motion in

limine to exclude Plaintiffs proposed trial exhibit 33 is denied as moot; Defendants’ motion in

limine to exclude Plaintiffs proposed trial exhibit 22 and related testimony is denied; and

Defendants’ motion in limine to exclude Plaintiff's proposed trial exhibits 23, 24, 26, 27, and 28

is denied as moot with respect to exhibit 24 and granted with respect to exhibits 23, 26, 27, and

28. However, Plaintiff will be given an additional opportunity to elicit the requisite foundational

testimony for the excluded proposed exhibits at trial. Finally, Plaintiff's motion in limine to

exclude Defendants’ proposed trial exhibits B, C, and D is denied.

This resolves Dkt. Nos. 136, 137, 138, 139, and 143.

SO ORDERED.

Dated: February ( , 2020
New York, New York

 
  

\ | (

 

ATASON J. NATHAN
United States District Judge

 
